DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment of Papers Received: Amendment/Response dated 10/5/20.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combined disclosures of Wu et al (US 2006/0182796 hereafter Wu) in view Wynn et al (US 2004/0265372 hereafter Wynn) and Nelson et al (US 2006/0141031 hereafter Nelson).
Wu discloses a solid formulation comprising a benzonatate and a reverse enteric coating where no more than 55%, preferable less than 20% of the drug is released within an hour and substantially none of the benzonatate is released in the buccal cavity [abstract, 0049, Figure 2, Figure 4]. The reverse enteric coating comprises polymers that do not dissolve in the buccal cavity and will release in the higher pH of the gastrointestinal tract [0019-0023]. The coating polymers are present in a concentration from about 3-20% [0086]. The matrix further includes disintegrants, fillers, and diluents including a silicate [0076-0078]. The lubricants include glyceryl behenate [0073, 0078]. Included in the matrix are hydrophilic cellulose polymers [0077],
The reference is however silent to the specific matrix of the instant claims, the use of hydrophilic and hydrophobic polymers in a controlled release matrix is well known in the art as seen in the Wynn.
Wynn discloses a tablet formulation comprising decongestants, and anti-tussives that are taste masked in a matrix comprising low viscosity cellulose polymers [abstract, 0022]. The tablet can deliver a combination of active agents in an immediate fashion [0010-0017, 0026]. The tablet is reverse enteric comprising a coating of pH dependent cationic copolymer based on dimethylaminoethyl methacrylate, butyl methacrylate and methyl methacrylate [0037]. The coating is present in a concentration from 10-60% [0040]. The low viscosity cellulose polymers are hydrophilic and is hydroxypropyl methylcellulose having a viscosity from about 4,000 to about 100,000 mPa.s [0019]. The dosage form is a compressed tablet, further comprises fillers, bulking agents and lubricants [0056-0060]. It would have been obvious to combine the matrix materials of Wynn with the formulation of Wu in order to form a tablet that is easy to swallow.
While the Wu and Wynn publications disclose the combination of benzoatate and silicates, the references are silent to adsorbates. The inclusion of adsorbates into solid oral dosages is well known in the art as seen in the Nelson patent.
Nelson discloses solid oral formulations comprising a combination of active-agents including benzoatate and guaifenesin [0021-0026]. The active agents are in a concentration from 1-10% [0039]. The formulation further comprise calcium silicate and silicone dioxide [0060]. The compounds are present in an amount from 0.25-6% [ibid]. That would be a ratio from 4:1-1.66:1. The formulation further comprises fillers, bulking agents and other tableting excipients [0049]. The formulation can alternatively comprise an ion exchange resin complex for taste masking the active agents [0062]. These components, adsorbates or ion exchange resins, along with additional matrix materials bot hydrophobic and hydrophilic are combined and granulated and compressed into tablets [0064-0066]. It would have been obvious to include these components with Wu in order to provide a stable easy to swallow oral dosage form.
With these aspects in mind it would have been obvious to combine the prior art in order to form a stable taste masked oral dosage form. It would have been obvious to combine the benzoatate with either an ion exchange resin or silicate as seen in Wu and Nelson in order to mask the taste of the bitter compound. It would have been obvious to coat the dosage form with reverse enteric polymers to reduce the chances for a bitter taste since the polymers of Wu and Wynn would not release in the buccal cavity. These combinations would have yielded predictable results as each formulation is concerned with the same problem of taste masking bitter tasting active agents and each publication discloses similar compositions. The formulation would have been slow release as seen in the Wu with very little release within the first hour.  One of ordinary skill in the art would have been motivated to combine the prior art in order to form an extended release formulation that was easy to swallow and useful in relieving coughing symptoms.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/5/20, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618